Per Cttriam
The bill in equity, the answer to it and the replication of the complainants were filed in November, 1895. In April, 1896, the case was put down for trial on the equity list, and after proceeding for a short time a stipulation was agreed upon between the parties, which carried the case over for another year. On September 4,1897, the Union Trust Company of Pittsburg was appointed receiver for the firm. On December 7, 1897, John G. MacConnell, Esq., was appointed referee and master, with powers and duties defined by agreement of counsel for parties. A specification of his powers and duties appears in his report on pages 17 and 18, and in the appendix on pages 1 and 2. In this connection it may be stated that later on MacConnell was appointed auditor to pass upon the account filed by the receiver and to make distribution. The duties to be discharged and the powers to be exercised by MacConnell under the appointments he accepted required patient and careful investigation of the many matters in dispute between the contending parties. That he gave faithful attention to the performance of the duties committed to him we have no reason to doubt. To his first and principal report the appellant filed twenty-nine exceptions. These exceptions were carefully reviewed by the master in a supplemental report and if error was discovered in either of them it was promptly corrected. The master in a few of the exceptions discovered discrepancies in the figures which he cor*81rected and adjusted in their proper place. In our examination of the reports of the master, approved and confirmed by the court, we have discovered nothing which appears to require a modification of them.
Decree affirmed and appeal dismissed at the cost of the appellant.